COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Miguel Flores v. David Aguero

Appellate case number:     01-18-00807-CV

Trial court case number: 1097002

Trial court:               County Civil Court at Law No. 3 of Harris County

       On November 8, 2018, the court reporter filed a notice that the reporter’s record was not
filed because appellant either had not requested it or had not made financial arrangements.
Appellant was advised that unless the court received written proof by December 12, 2018 that
arrangements had been made for the preparation and filing of the reporter’s record, he might be
required to file a brief without a reporter’s record. We received no response.
         Accordingly, the court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been
filed, appellate court may consider and decide those issues or points that do not require a reporter’s
record).

       Appellant’s brief must be filed no later than 30 days after the date of this order.

    Appellees’ brief will be due within 30 days after appellants’ brief has been filed.It is so
ORDERED.

Judge’s signature: ___/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: __January 24, 2019___